internal_revenue_service number info release date index no date dear this letter responds to your inquiry dated date to director for legislative affairs internal_revenue_service irs on behalf of your constituent included in her purchase_price of kerosene is an amount representing cents federal excise_tax per gallon excise_tax because she uses the kerosene to heat her home which is a nontaxable_use our responses to four questions about this excise_tax follow uses kerosene to heat her home may be entitled to a refund or a credit for this national can i apply for a refund only with my tax_return you can file a claim_for_refund on form_8849 claim_for_refund of excise_taxes for any quarter of your tax_year if you can claim dollar_figure or more if you cannot claim a refund for at least dollar_figure by the end of the fourth quarter of your tax_year you may claim a credit on your income_tax return if i use the short_form and do not itemize can i still apply for a refund of the tax paid you can claim a credit for the tax you paid_by filing form_1040 u s individual_income_tax_return and attaching form_4136 credit for federal tax paid on fuels you may not claim this credit on form 1040ez income_tax return for single and joint filers with no dependents or form 1040a individual_income_tax_return do i have to wait until next year to get a refund of the tax i paid in the year yes you must wait to claim a credit until you file your form_1040 unless you can claim a refund of dollar_figure or more for any quarter of your tax_year however you have the option of adjusting any withholding or estimated_tax payments to reflect the credit to which you may be entitled what is the explanation for this new law sec_4081 of the internal_revenue_code imposes a tax on certain removals entries and sales of taxable_fuel before date taxable_fuel was defined as gasoline and diesel_fuel under prior_law kerosene was not subject_to tax unless it was blended with diesel_fuel for highway use or sold for use as aviation_fuel the irs found significant evidence of an increase in the use of untaxed kerosene blended with diesel_fuel for highway vehicles in response to this finding the congress in sec_1032 of the taxpayer_relief_act_of_1997 expanded the definition of taxable_fuel to include kerosene effective date a federal excise_tax of cents per gallon is imposed on the removal of kerosene from a terminal rack unless an exemption applies may be interested to know that untaxed dyed kerosene may be available from a local supplier i hope this information is helpful to you in responding to your constituent if you have any questions please contact sincerely assistant chief_counsel passthroughs and special industries by richard a kocak chief branch
